Citation Nr: 0630030	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel








INTRODUCTION

The veteran had active military service in the Philippine 
Commonwealth Army from December 1941 to May 1942, and from 
May 1945 to June 1946.  The veteran also had unrecognized 
guerilla service from September 1942 to May 1945.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  The veteran died in September 1998.

2.  The death certificate lists the immediate cause of the 
veteran's death as chronic renal failure secondary to 
diabetic nephropathy; with the underlying cause being 
septicemia.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for service 
connection for the cause of the veteran's death has been 
accomplished.  

In this respect, through a July 2003 duty-to-assist letter, 
the RO notified the appellant of the criteria governing her 
claim.  After the letter, she was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received notice of the information and evidence needed to 
substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the July 2003 duty-to-assist letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the appellant 
identify any medical providers from whom she wanted the RO to 
obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the first three content-of-notice 
requirements have been met in this case.  

With regard to the fourth element, the Board finds that the 
appellant has not been clearly placed on notice of the need 
to submit all evidence in her possession in support of her 
claim.  However, in a March 2004 letter, which notified the 
appellant of the decision in her claim, the RO informed the 
appellant that she could still send pertinent evidence to 
support her claim.  Thereafter, in March 2005, the appellant 
submitted a form letter to the RO in which she checked the 
box indicating that she had no more evidence to submit.  As 
such, the Board finds that the fourth content-of-notice 
requirement has been met, and a remand to provide further 
notice is not warranted.  See VAOPGCPREC 1-2004 (February 24, 
2004) (Where it can be concluded that, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the claimant, such as where the claimant 
has stated that he or she has submitted all evidence in his 
or her possession pertinent to the claim, it would be legally 
proper to render a decision in the case without further 
notice under the regulation.)  

The Board also notes that although notice regarding an award 
of an effective date or rating criteria has not been 
provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also points out that 
there is no indication whatsoever that any additional action 
is needed to comply with the duty to assist in connection 
with the claim on appeal.  Relevant private medical records 
have been obtained and the appellant has not otherwise 
alleged that there are any outstanding medical records 
probative of her claim that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether the veteran's death is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains, 1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
as will be explained below, there is no indication except by 
way of unsupported allegation by the appellant that the 
veteran's death was associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.



II.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
In effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  Id.  It is not sufficient 
to show that it casually shared in producing death; instead, 
a causal relationship must be shown.  Id.

After review of the medical evidence in light of the above-
noted criteria, the Board finds that the criteria for service 
connection for the cause of the veteran's death are not met.  
Simply stated, there is no medical evidence even suggesting 
the existence of a medical relationship between the veteran's 
death and his military service.  

As indicated above, the veteran's death certificate lists the 
immediate cause of death as chronic renal failure secondary 
to diabetic nephropathy with the underlying cause being 
septicemia.  At the time of the veteran death, service 
connection was not in effect for any disabilities.  The 
appellant has contended that the veteran incurred diabetes 
while he was in service.  In particular, she has reported 
that due to the lack of food, the veteran was required to " 
. . . juices from camotes and other rootcrops [sic]."  The 
appellant has also contended that a separation medical 
examination conducted in June 1946 was a general examination 
and did not provide specific findings regarding the veteran's 
state of health at that time.  A review of the veteran's 
military records does not reveal complaints, diagnoses, or 
treatment for a kidney disorder, diabetes, or any problem 
that might lead to septicemia.  In this regard, the June 1946 
separation medical examination reflects the veteran's genito-
urinary system as normal.  In addition, urinalysis testing 
conducted at that time was negative for sugar and blood 
serology testing was also negative.  

Therefore, notwithstanding the appellant's contentions, 
service connection was not established for any disability 
during the veteran's lifetime, and the record does not 
otherwise establish, nor has the appellant alluded to or 
identified evidence of, a competent basis for medically 
relating chronic renal failure, diabetes, or septicemia to 
the veteran's military service.  In this case, there is a 
lack of any competent medical evidence relating the veteran's 
death to his period of service.  

In summary, the record does not support a conclusion that the 
disease processes leading to the veteran's death began in 
service or otherwise develop as a result of military service.  
Therefore, the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


